Citation Nr: 1760491	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to December 1975 and from October 1976 to September 1977.  The Veteran died in February 2004, and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA RO.

This appeal was previously before the Board in September 2015, when the Board remanded the Appellant's claim in order to obtain additional medical records and, if necessary, an opinion regarding the cause of the Veteran's death.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  A July 2004 rating decision denied the claim for service connection for the Veteran's cause of death.  

2.  The evidence received since the July 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.

3.  The Veteran died on February [REDACTED], 2004, and the cause of death was listed as intracerebral hemorrhage.  Chronic renal failure was listed as a significant condition contributing to the Veteran's death but not resulting in his underlying cause of death.  

4.  At the time of the Veteran's death, the Veteran was not in receipt of service connection for any disabilities.

5.  The weight of the evidence is against a finding that the Veteran's cause of death was due to service or any incident of service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying the claim for service connection for the Veteran's cause of death is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for the Veteran's cause of death.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death, nor is the Veteran's death otherwise related to active duty service.  38 U.S.C. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Generally, notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Appellant was with all appropriate notification in April 2013, and she has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Appellant's claim at this time is warranted.

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records have been associated with the claims file.  Additionally, all identified and available medical treatment records have been secured.  VA has a duty to obtain a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In September 2016, a VA examiner provided a medical opinion addressing the relationship between the Veteran's hypertension and his military service.  The Board finds that this medical opinion fully and competently addresses the relationship between the Veteran's military service and his cause of death.  This examination report is based on an accurate factual basis, and it provides a rationale for the expressed opinion.

The Appellant declined the opportunity to participate in a hearing before the Board.  Therefore, the Board finds that there is no further action to be undertaken to comply with the duties to notify and assist.  38 U.S.C. § 5103(a), § 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Appellant's claim of entitlement to service connection for the Veteran's cause of death was last denied in a July 2004 rating decision, which found that the evidence did not support a link between the Veteran's service and his cause of death.  The Appellant did not appeal the July 2004 rating decision, no evidence was received within one year of the July 2004 rating decision, and no new service records have been submitted.  Therefore, the July 2004 rating decision is final.  

Since July 2004, additional medical evidence has been added to the record showing the Veteran's treatment for hypertension during his lifetime.  Following the addition of this evidence to the record, the RO solicited an etiological opinion from a VA examiner, which was rendered in September 2016.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Appellant's claim for service connection for the Veteran's cause of death was denied because the evidence did not demonstrate a connection between the Veteran's cause of death and his service.  The newly-submitted evidence, which shows continuing treatment for hypertension during the Veteran's lifetime, relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for the Veteran's cause of death is reopened, and the Appellant's appeal is allowed to this extent only.

Service Connection

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).  

Hypertension is a chronic disease, and service incurrence may be established based upon a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service connection for hypertension may be presumed if such disability manifested to a compensable degree within the year after active service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  A compensable (10 percent) rating for hypertension requires diastolic pressure that is predominantly 100 mmHg or greater or systolic pressure that is predominantly 160 mmHg or greater.  A 10 percent rating is also the minimum rating for an individual with a history of diastolic pressure predominantly 100 or greater who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Turning to the facts in this case, the Veteran entered service in October 1975.  In October 1975, the Veteran had blood pressure of 130/78 mmHg.  In the Veteran's October 1975 Report of Medical History, he denied a history of high blood pressure.  In October 1976, the Veteran had blood pressure of 130/84 mmHg.  In the Veteran's October 1976 Report of Medical History, he denied a history of high blood pressure.  The Veteran's July 1977 separation examination showed blood pressure of 132/78 mmHg.  In the Veteran's July 1977 Report of Medical History, he denied a history of high blood pressure.  

Following the Veteran's September 1977 separation from service, an August 1978 examination report noted that the Veteran had blood pressure of 130/75 mmHg.  In June 1981, the Veteran reported that he had been "a known hypertensive" for four years, but he had never received treatment for hypertension.  The Veteran stated that his blood pressure fluctuated a great deal.  The Veteran's blood pressure measured 130/90 mmHg.  The Veteran was recommended to enter the hypertension clinic.  In a September 1981 hospitalization for pancreatitis and ethanol abuse, the Veteran was assessed with borderline hypertension.  The Veteran's blood pressure measured about 130/90 mmHg over the course of his hospitalization.  Clinicians decided not to treat the Veteran's hypertension during his hospital stay, but instead decided to monitor the Veteran's blood pressure as an outpatient.    

In March 1983, the Veteran's blood pressure was 140/100 mmHg.  In February 1984, the Veteran was noted to have a history of hypertension.  His blood pressure was 182/107 mmHg.  The Veteran stated that he took medication to treat his hypertension during service.  In September 1987, the Veteran was noted to have a history of hypertension for which he intermittently took medication.  

In a November 1992 claim of entitlement to service connection for hypertension, the Veteran stated that he had received treatment for hypertension "ever since [he] arrived home from Vietnam".  In March 1993, the Veteran was noted to have had a 10-year history of hypertension.  In July 1993, VA denied the Veteran's claim of entitlement to service connection for hypertension.  

The Veteran died on February [REDACTED], 2004, at the age of 49.  The Veteran's death certificate indicates that the immediate cause of death was intracerebral hemorrhage.  Chronic renal failure was listed as a significant condition contributing to the Veteran's death but not resulting in his underlying cause of death.  In June 2004, the Veteran's physician noted that the Veteran had long-standing hypertension and end-stage renal disease as a consequence.  The Veteran had been maintained on hemodialysis for approximately 10 years.  The physician indicated that the Veteran was unresponsive when he presented for emergency treatment on February [REDACTED], 2004.  A CT of the brain revealed a 5cm-6cm intracereberal hemorrhage involving the left cortex with a 1cm midline shift.  The Veteran was intubated and transferred to Lynchburg Hospital for neurosurgical evaluation.  The Veteran was found not to be an operative candidate, and the Veteran died at Lynchburg General Hospital.  In July 2004, the RO denied the claim of entitlement to service connection for the Veteran's cause of death, finding that the evidence did not demonstrate a relationship between the Veteran's military service and his ultimate cause of death.  

In October 2013, the Appellant stated that she believed that the Veteran had high blood pressure when he joined the military, and the Appellant thought that the Veteran's death was related to his high blood pressure.  In March 2014, the Appellant stated that the Veteran had high blood pressure when he was in the military.   In September 2016, an examiner found that the Veteran's hypertension was less likely than not incurred in or caused by service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment record showed no evidence of a diagnosis with, or treatment for, hypertension during service.  The examiner further noted that the Veteran had not been diagnosed with, or treated for, hypertension within one year of his separation from service.    

Turning to a review of these facts, the Board finds that the Veteran did not have hypertension in service.  The Veteran denied experiencing high blood pressure throughout service-in October 1975, October 1976, and July 1977-and no clinician in service observed the Veteran to have high blood pressure.  The Veteran's blood pressure was normal at the time of his July 1977 separation from service.  To the extent that the Veteran, during his lifetime, or the Appellant has argued that the Veteran was treated for hypertension in service, the Board finds such arguments not to be supported by the evidence of record, and in fact to be contradicted by the Veteran's own contemporaneous statements in service.  The Veteran's service treatment records show no treatment for hypertension, and indeed, show the Veteran's consistent denials of experiencing high blood pressure during service.  

Furthermore, the Board finds that the Veteran did not experience a compensable degree of hypertension within one year of his separation from service.  The Veteran had normal blood pressure at the time of his September 1977 separation from service, and in an August 1978 examination, the Veteran's blood pressure measured 132/78 mmHg.  Thus, without a diagnosis of hypertension, much less the manifestation of hypertension to a degree associated with a 10 percent rating or greater, the Board finds that the Veteran's hypertension cannot be presumptively connected to his service.    

For similar reasons, the Board finds that the weight of the evidence does not demonstrate a continuity of hypertension symptoms since the Veteran's September 1977 separation from service.  As noted above, the Veteran's blood pressure was normal at the time of his separation from service, and a blood pressure reading from August 1978 was normal.  While the Board acknowledges that in June 1981, the Veteran reported that he had been a "known hypertensive" for four years, this observation is not supported by the medical evidence of record; to the contrary, this notation is contradicted by the weight of the medical evidence of record.  In September 1981, the Veteran was assessed with borderline hypertension.  By March 1983, the Veteran had been diagnosed with, and received periodic treatment for, hypertension.  The Board finds that the weight of the evidence shows gap of several years between the Veteran's September 1977 separation from service and his first treatment for hypertension.  This gap in time weighs against a finding that the Veteran suffered from consistent symptoms of hypertension following his September 1977 separation from service.  

To the extent that the Veteran claimed that he experienced symptoms of hypertension since "returning from Vietnam", the Board acknowledges that certain disabilities are presumptively linked to service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).  In this case, however, hypertension is excluded from the list of disabilities that may be presumptively linked to such service.  38 C.F.R. § 3.309(e).  Furthermore, the weight of the evidence of record is against a finding that the Veteran served in Vietnam, and his first period of active duty service began in October 1975, after the end of the Vietnam War.  

Consistent with these findings, the Board notes that in September 2016, an examiner was unable to relate the Veteran's hypertension disability to his military service.  Thus, the Board finds that the weight of the medical evidence is against a finding that the Veteran's hypertension related to his military service.  

The Board acknowledges that the Appellant has argued that the Veteran's cause of death was related to his service.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cause of death is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against such a connection, with greater probative weight than the Appellant's lay opinions.  

In sum, the Board is sympathetic to the Appellant for the death of her spouse, and the Board acknowledges that the Veteran experienced hypertension that led to end-stage renal disease, and this renal disease was a significant condition contributing to the Veteran's death.  What has not been demonstrated, however, is a relationship between the Veteran's hypertension, or his cause of death generally, and his military service.  The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the claim for service connection for the Veteran's cause of death is reopened, and the claim is allowed to this extent only.  

Service connection for the Veteran's cause of death is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


